DETAILED ACTION
	In Application filing on 09/25/2019 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  Page 82 line 9 “an ingredient feeder configure to” and Page 82 line 10 “the solid ingredient” should read as “an ingredient feeder configured to” and “the solid ingredients”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 5- 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”) in view of US 2006/0147575 A1 (“Huszcz”) and WO 2016/063773 A1 (“Nohmi”).
	Regarding claim 1, Shivaiah teaches a robot (Abstract and Fig. 1) comprising:
	a storage container configured to store the solid ingredients processed in the ingredient mold (Fig. 27 and [0197, 0222- 0226] teach a collector 5600 with a box for temporarily storing processed food).
	Shivaiah does not explicitly teach an ingredient mold configured to process food ingredients into solid ingredients; a transfer tube through which the solid ingredients in the storage container pass; a feed tube connected to the transfer tube, formed with an ingredient port, and having a passage configured to guide ingredients to the ingredient port; and a feeder configured to feed the solid ingredients, which are moved to the feed tube, to the ingredient port.
Huszcz teaches an ingredient mold configured to process food ingredients into solid ingredients (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). 
Shivaiah – [0020]) and quickly shaping meat products in a time of under 60 seconds or less (Huszcz – [0046]).
Nohmi teaches a transfer tube through which the solid ingredients in the storage container pass (Fig. 2 teaches a tube located between container 7 and hopper 3); a feed tube connected to the transfer tube, formed with an ingredient port, and having a passage configured to guide ingredients to the ingredient port (Fig. 1 teaches a dispensing cylinder/pipe 4 connected to the transfer tube via hopper 3); and a feeder configured to feed the solid ingredients, which are moved to the feed tube, to the ingredient port (Fig. 1 teaches an angle adjusting means 12 to feed the ingredients to the end of dispensing cylinder/pipe 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah to incorporate the various transport elements as taught by Nohmi motivated by providing a controlled amount of ingredients intermittently (Nohmi – Abstract and Page 8 paragraph 2).

	Regarding claim 2, Shivaiah teaches a control valve disposed at an outlet of the storage container or an upper portion of the transfer tube to control a drop of the solid ingredients contained in the storage container (Fig. 27I and [0226] teach a base plate 5606 of the collector which can be opened by rotation thereof; Fig. 37A and [0256] teach a collector controlling for controlling the operations of the controller).

	Regarding claim 3, Shivaiah teaches the control valve includes: a valve body rotatably disposed at the outlet of the storage container or in the transfer tube; and a motor configured to rotate the valve body (Fig. 27I and [0226] teach a base plate 5606 of the collector which can be opened by rotation thereof; Fig. 37A and [0256] teach a collector controlling for controlling the operations of the controller).

	Regarding claim 5, Shivaiah teaches the control valve is configured to be opened or closed for a time during which a plurality of solid ingredients contained in the storage container drop one by one (Fig. 27I and [0226] teach a base plate 5606 of the collector which can be opened by rotation thereof; Fig. 37A and [0256] teach a collector controlling for controlling the operations of the controller. The combination of these teachings implies that the controller and base plate is capable of dropping ingredients one by one).

	Regarding claim 6, Shivaiah does not explicitly teach a controller which is configured to: count a number of operation times of the control valve; and stop an operation of the control valve when the number of operation times is equal to or more than a preset number of operation times.
	Nohmi teaches a controller which is configured to: count a number of operation times of the control valve; and stop an operation of the control valve when the number of operation times is equal to or more than a preset number of operation times (Abstract, Page 8 paragraph 2, Page 10 paragraph 1 teach the discharge chute being stopped after a controlled timing which implies a controller which receives a preset time and after that time period has elapsed, the controller stops the operation).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah to incorporate the various transport elements as taught by Nohmi motivated by reasons set forth in claim 1.

	Regarding claim 7, Shivaiah does not explicitly teach an intermediate valve disposed below the transfer tube.
6b) disposed below the transfer tube (Fig. 2 teaches a tube located between container 7 and hopper 3, where the open/close cover 6b is located below the tube).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah to incorporate the intermediate valve of Nohmi motivated by provided a controlled amount of ingredients intermittently (Nohmi – Abstract and Page 8 paragraph 2).

	Regarding claim 9, Shivaiah does not explicitly teach the feed tube is inclined in a direction gradually lowered toward the ingredient port.
	Nohmi teaches the feed tube is inclined in a direction gradually lowered toward the ingredient port (Fig. 1 teaches an angle adjusting means 12 to feed the ingredients to the end of dispensing cylinder/pipe 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah to incorporate the intermediate valve of Nohmi motivated by dispensing the ingredients (Nohmi – Fig. 1 and Abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”), and WO 2016/063773 A1 (“Nohmi”), further in view of US 2016/0067866 (“Sekar”).
	Regarding claim 4, Shivaiah does not explicitly teach the motor includes: a motor rod connected to the valve body to linearly move; and a solenoid motor configured to linearly reciprocate the motor rod.
	Sekar teaches a control valve including a motor which includes: a valve body to linearly move; and a solenoid motor configured to linearly reciprocate the valve body (Figs. 4- 7 and [0119, 0121] teach a valve system being controlled to provide ingredients in a closed and open position, where the valve system includes a linear actuator which could be a solenoid actuator, and first/second valve are connected to actuator)
Sekar does not explicitly teach a motor rod connected to the valve body. However, one of ordinary skill in the art would have found it obvious to modify the teachings of Sekar to incorporate a rod motivated by transferring the motion generated by the motor to the valve.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Shivaiah to incorporate the motor as taught by Sekar motivated by providing/conveying ingredients in a controlled manner (Sekar – [0120]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”), and WO 2016/063773 A1 (“Nohmi”), further in view of USP 5110008 (“Moulding”)
	Regarding claim 8, Shivaiah does not explicitly teach the intermediate valve includes an elastic plug configured to open a transfer passage inside the transfer tube while being deformed by the solid ingredients dropped from the storage container.
	Moulding teaches an intermediate valve includes an elastic plug configured to open a transfer passage inside the transfer tube while being deformed by the solid ingredients dropped from the storage container (Col. 6 lines 58- 65, Claim 61, and Fig. 1 teach an gate formed by two flexible doors which separate in response to a sufficient amount of weight).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Shivaiah to incorporate the intermediate valve as taught by Moulding motivated by preventing articles from reentering the passageway as well as preventing moisture or debris from entering the passageway (Moulding – Col. 3 lines 34- 37).

s 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”), and WO 2016/063773 A1 (“Nohmi”), further in view of USP 3809438 (“Hubbard”).
	Regarding claim 12, Shivaiah does not explicitly teach the feeder includes a blower disposed opposite to the ingredient port to provide pneumatic pressure to the passage.
	Hubbard teaches a feeder which includes a blower (1) disposed opposite to the ingredient port (bottom of container 7) to provide pneumatic pressure to the passage (Col. 3 lines 54- 61, Col. 4 lines 16- 21 and Fig. 1- 2 teach a fan 1 and bottom of container being at opposite ends of the conveyor).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah with the blower as taught by Hubbard motivated by providing an inexpensive system for conveying dry food materials (Hubbard – Col. 2 lines 35- 38, Col. 6 lines 19- 24). 

	Regarding claim 13, Shivaiah does not explicitly teach a variable stopper which is disposed at the passage to prevent the solid ingredients from moving to the ingredient port when an operation of the feeder is stopped, and to allow the solid ingredients to move to the ingredient port when the feeder operates.
	Nohmi teaches a variable stopper which is disposed at the passage to prevent the solid ingredients from moving to the ingredient port when an operation of the feeder is stopped, and to allow the solid ingredients to move to the ingredient port when the feeder operates (Figs. 1- 2 and Abstract teach an open/close cover 6b with a timing controller to discharge ingredients and an angle adjusting means 12 and thus is capable of stopping when the feeder stops, i.e., when the angle is horizontal, and allowing movement when the feeder operates, i.e., when the angle is declined toward cover 6b).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”) in view of US 2006/0147575 A1 (“Huszcz”) and WO 2016/063773 A1 (“Nohmi”), as applied to claim 1, further in view of US 2020/0359845 A1 (“Carlos”).
	Regarding claim 16, Shivaiah teaches a robot comprising: a dispenser with an ingredient channel through which solid ingredients pass (Fig. 27G and [0197, 0222- 0226] teach a chute unit connected to the bottom of collector 5600 through which ingredients are dispensed); 
	Shivaiah does not explicitly teach a robot arm configured to receive the solid ingredients supplied from the ingredient port and formed with an ingredient channel to guide the supplied solid ingredients.
Carlos teaches a robot arm configured to receive the solid ingredients supplied from the ingredient port and formed with an ingredient channel to guide the supplied solid ingredients (Figs. 1, 7 and [0003, 0067, 0070, 0095] teach a transport container in the form of a chute which is movable in the X-Y plane).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Shivaiah to incorporate the robot arm as taught by Carlos motivated by positioning containers/chutes such that ingredients can be dispensed into a cooking receptacle without having to be lifted against the force of gravity (Carlos – [0003]).

s 17- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”) in view of US 2020/0359845 A1 (“Carlos”), US 2006/0147575 A1 (“Huszcz”) and WO 2016/063773 A1 (“Nohmi”).
	Regarding claim 17, Shivaiah teaches a robot comprising:
	a dispenser with an ingredient channel through which solid ingredients pass (Fig. 27G and [0197, 0222- 0226] teach a chute unit connected to the bottom of collector 5600 through which ingredients are dispensed); 
an ingredient feeder configured to process food ingredients into solid ingredients to feed the solid ingredients into the ingredient channel ([0145- 0156] teach several different examples of ingredient manipulators, some of the manipulators inherently involve, e.g., the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A),
	wherein the ingredient feeder includes:
		an ingredient manipulator configured to process the food ingredients into solid ingredients ([0145- 0156] teach several different examples of ingredient manipulators, some of the manipulators inherently involve, e.g., the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A); and
		a storage container configured to storage the solid ingredients processed in the ingredient manipulator (Fig. 27 and [0197, 0222- 0226] teach a collector 5600 with a box for temporarily storing processed food).
Shivaiah does not explicitly teach a robot arm including an arm to which an end effector is connected, in which the arm and the end effector are formed therein with an ingredient channel through which solid ingredients pass; an ingredient mold; a transfer tube through which the solid ingredients contained in the storage container pass; a feed tube connected to the transfer tube, formed with an ingredient port, and having a passage configured to guide 
Carlos teaches a robot arm including an arm to which an end effector is connected, in which the arm and the end effector are formed therein with an ingredient channel through which solid ingredients pass (Figs. 1, 7 and [0003, 0067, 0070, 0095] teach a transport container in the form of a chute which is movable in the X-Y plane).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Shivaiah to incorporate the robot arm as taught by Carlos motivated by positioning containers/chutes such that ingredients can be dispensed into a cooking receptacle without having to be lifted against the force of gravity (Carlos – [0003]).
Huszcz teaches an ingredient mold configured to process food ingredients into solid ingredients (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by fully preparing food from scratch (Shivaiah – [0020]) and quickly shaping meat products in a time of under 60 seconds or less (Huszcz – [0046]).
Nohmi teaches a transfer tube through which the solid ingredients in the storage container pass (Fig. 2 teaches a tube located between container 7 and hopper 3); a feed tube connected to the transfer tube, formed with an ingredient port, and having a passage configured to guide ingredients to the ingredient port (Fig. 1 teaches a dispensing cylinder/pipe 4 connected to the transfer tube via hopper 3); and a feeder configured to feed the solid ingredients, which are moved to the feed tube, to the ingredient port (Fig. 1 teaches an angle adjusting means 12 to feed the ingredients to the end of dispensing cylinder/pipe 4).
Nohmi – Abstract and Page 8 paragraph 2).

	Regarding claim 18, Shivaiah teaches a control valve disposed at an outlet of the storage container or an upper portion of the transfer tube to control a drop of the solid ingredients contained in the storage container (Fig. 27I and [0226] teach a base plate 5606 of the collector which can be opened by rotation thereof; Fig. 37A and [0256] teach a collector controlling for controlling the operations of the controller).

	Regarding claim 19, Shivaiah does not explicitly teach an intermediate valve disposed below the transfer tube.
	Nohmi teaches an intermediate valve (6b) disposed below the transfer tube (Fig. 2 teaches a tube located between container 7 and hopper 3, where the open/close cover 6b is located below the tube).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Shivaiah to incorporate the intermediate valve of Nohmi motivated by provided a controlled amount of ingredients intermittently (Nohmi – Abstract and Page 8 paragraph 2).

Allowable Subject Matter
Claims 10- 11, 14- 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach or suggest a plurality of storage containers, a plurality of control valves and a plurality of transfer tubes are provided, wherein each of the plurality of transfer tubes includes a connection terminal connected to the feed tube, and wherein the connection terminals of the plurality of transfer tubes are spaced apart from each other in a longitudinal direction of the feed tube as recited in claim 10.
The closest prior art combination, Shivaiah, Huszcz, and Nohmi, teach similar features (Nohmi - Fig. 2 displays a plurality of containers 2a, 2b, 2c, 2d; Fig. 1- 2 teaches tubes located between container 2 and hopper 3; Fig. 1 teaches tubes located between container 2 and hopper 3 leading to dispensing cylinder/pipes 4 which then lead to a chute 6). However, one of ordinary skill in the art would not have found it obvious to modify the system of Nohmi, in combination with Shivaiah and Huszcz, to result in a robot where each of the plurality of transfer tubes includes a connection terminal connected to the feed tube, and wherein the connection terminals of the plurality of transfer tubes are spaced apart from each other in a longitudinal direction of the feed tube.

The prior art does not teach or suggest a stopper rotatably disposed in the passage; and a spring configured to elastically support the stopped to allow the stopper to rotate in a direction of blocking the passage, wherein the feeder includes a blower configured to blow are having a preset pressure or above to the stopper, and the preset pressure is a pressure that causes the stopper to rotate in a direction of opening the passage as recited in claim 14.
The closest prior art combination, Shivaiah, Huszcz, and Nohmi, fail to teach or suggest the feeder including a blower configured to blow at a preset pressure to stop a stopper, where the preset pressure is a pressure the causes the stopped to rotate in a direction of opening of the passage.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0039089 A1, US 2020/0016763 A1, US 2020/0037824 A1, US 2020/0009737 A1, and US 2020/0016762 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744